DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 10, 12-15, and 17-21 are pending.
Claims 1, 10, 12-15 and 19-21 have been examined.
Claims 17-18 remain withdrawn from examination and Claims 2-9, 11, and 16 have been previously canceled during the course of examination.
In this latest RCE submission from the applicants, the claims have not been amended and instead arguments have been received in response to the previous rejection of the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 12-15, and 19-21 have been considered but are not persuasive.

Here, the applicants have argued concerning the written description rejection regarding claim 20, wherein the applicants have relied upon the drawings and stated that it lends support to the claim.  Here, the drawings only provide a cross section view of the plate and further shows that the holes/bores 166 of the plate would have portions that would not be covered by said bores into the cavity.  The specification does not positively provide teaching that ALL muscle fibers are stretched and aligned in one direction within the meat patty.  Here, the structure in the specification includes gaps between the apertures that would allow for fibers to also expand outwards from the aperture outlet.  The language of the specification does not provide specific teaching regarding all muscle fibers in the formed patty are in one direction. 
In regards to the arguments regarding Holly, McMindes and Exploratorium, the applicant first argue concerning the Holly.  That the Holly teaches of tissue fibers that are not as controlled.  Here, the applicant’s arguments are noted, however, the claimed features of the patties as claimed are comprising which does not limit to the fibers within meat patty formed to be only of a particular type.  Further, the arguments of Holly regarding the controlled and shear is noted, however, the density and the sizings of the apertures can be modified to the amount desired in forming the patties and Holly teaches with changes in the aperture diameters and can further vary in size and shape, see Col. 10, lines 4-15.  Further, the Holly reference teaches that is known for the masses to be affected by the spacing between the apertures 76, the shape and size of 
The argument of the claimed fiber lengths are noted, but are unpersuasive as this is not in the claimed meat patty, only that the fibers being stretched and aligned, and the argument concerning the shear layer while noted, the claimed patty structure does not provide the degree nor structure that would differentiate for the features formed via shearing.  Further, the argument concerning Holly of the shear layer for aligning the fibers while noted, the Holly reference does teach of the adjustment of the apertures including spacing and sizes that would affect the amount of fibers that would be affected in alignment.  The claimed patty of Holly formed includes teaching of adjustment in the regards to the uniformity and this combined with the teachings of McMindes provides teaching that is known in the art of patties formed that would formed with uniform and aligned fibers.

Claims 10, and 12-15 remain rejected for reasons stated above for claim 1, these claims are rejected in light of the prior art.
The arguments concerning claim 20 is noted, however, with the teachings of Holly in view of McMindes, particularly in light of the teachings of the adjustment of the apertures in controlling the fibers of the patty formed in Holly.  After reconsideration, claim 20 is obvious over the prior art as set forth in the rejection below.
The argument concerning claim 21 regarding the meat patty being stretched and aligned, where there is little shearing as possible, this is a process limitation to the product formed and further, the little shearing as possible is a relative term that does not provide limitation to differentiate from the prior art references.
The arguments provided by the applicants have been considered but are not persuasive and the rejections are set forth as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12-15, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “said muscle fibers of said uncooked ground meat consisting of muscle fibers that are stretched and aligned in one direction”, the features include the addition of the fibers aligned in one direction that was added by the applicants on 6/16/2015 and further of the “consisting of” limitation added on 7/5/2018.  Similar to the rejection previously of claim 20, the specification does not contain teachings that formed patty having the muscle fibers consisting of fibers that are stretched and aligned in one direction.  Dependent claims 10, 12-15, and 19-21 are also rejected based upon claim 1.
Claim 20 recites “wherein all of said muscle fibers are stretched and aligned in one direction within said formed meat patty", however the underlined limitations are not supported by Applicant’s original specification nor claims, both dated 9/12/12.
all of said muscle fibers are stretched and aligned in one direction within said formed meat patty.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 20 regarding all the muscle fibers within the formed meat patty being stretched and aligned in one direction does not further limit the features of claim 1, wherein in claim 1, the formed meat patty further stating that the muscle fibers of said meat patty consisting of muscle fibers that are stretched and aligned in one direction within said formed meat patty.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “little shearing of muscle fibers as possible” in claim 21 is a relative term which renders the claim indefinite. The term “little” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide the degree in regards to the what is considered “little” shearing, and further with the term “as possible”.  In this regards, the teachings of Holly that includes the apertures and the teachings of adjusting the aperture dimensions can be included to provide as little shearing as possible in forming the structure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10, 12-15, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holly etal. (US4597135) in view of McMindes et al (US20070269567A1) as evidenced by Exploratorium (see: https://www.exploratorium.edu/cooking/meat/INT-what-is-meat.html).
Regarding claims 1 and 19-20,
Holly discloses a formed meat patty (Abstract, C1L10-29, C4L28-31,
Figure 20) comprising:
said formed meat patty comprising uncooked ground meat (C7L45-52, C8L12-17,C14L1-8), comprised of meat fibers (C4L28-31, C12L24-29,C15L13-21); wherein said meat fibers are inherently muscle fibers as evidenced by Exploratorium.);
said muscle fibers of said uncooked ground meat consisting of muscle fibers aligned in one direction within said formed uncooked meat patty (tissue fibers aligned in parallel configuration (“one direction”) within a shear layer (L) (C14L63-C15L49) (see shear layer (L) in Figure 20 having tissues fibers aligned in one direction, wherein the shear layer (L) can be on top and bottom of the patty (C14L20-24 and L36-39)), wherein said shear layer (L) has a certain thickness (C14L20-62); see Figure 20
said direction being in direction of flow of said uncooked ground meat to form said formed meat patty (Examiner notes that the flow of food material comprising raw ground beef when discharged into the mold opening (32) will to some degree be the direction (horizontal direction) of the movement of the mold plate (30) (C8L18-23, C7L48-52, Figures 6-7) which causes said fiber alignment (C15L16-33) to form said formed meat patty (as mentioned).),


Examiner notes that Holly teaches that the tissue fibers which are generally randomly distributed in ground meat material tend to become unraveled, then become stretched and aligned in a parallel configuration (“one direction” and “non-random”) in the surface of the shear layer (L) due to the frictional force acting on the shear layer as the mold plate (30) moves relative to the adjacent fixed plates in the molding machine (C15L16-33). The unravelling/untangling/untwisting of the random tissue fibers on the shear layer means that the length of the tissue fibers which are shorter because they are twisted/tangled/interwoven together becomes longer in a controlled manner when aligned in a parallel configuration. That is, frictional force of the mold plate (30) pull on the random tissue fibers so as to be stretched and aligned, while in the process control the length of said fibers. Additionally or alternatively, since the patty is elongated (Figure 17) during said alignment (C15L34-42), therefore the length of said fibers are necessarily controlled as claimed.
Further, Holly does teach of a desire to have a meat patty having enhanced texture and/or uniform cooking of the patty (C12L22-29, C14L26-35).  
Here, while the claimed invention does not state the amount of fibers that aligned, the Holly reference does teach of forming a patty would form a patty that would have fibers that are aligned in the flow direction and encompass the claimed meat patty structure.  
Of particular note, Holly states of the density and the sizings of the apertures can be modified to the amount desired in forming the patties and Holly teaches with 

McMindes teaches at least 90% of the protein fibers (“all of the fibers” and “non-random”) are substantially aligned in one direction to improve the texture and/or consistency/uniformity of cooked muscle meat ([0069-0070, also see 0018,0016, 0080-0087,0126]) as shown in Figure 1.
Examiner notes that “at least 90%” encompasses 90% and up to 100%. Examiner also note that said protein fibers can be from plants or other sources such as meat or animal sources or mechanically separated meat ([0018]), wherein animal meats comprised of beef, pork, cattle, and the likes ([0085]) and animal meat is whole meat muscle ([0126]).

With respect to the limitations of "said formed meat patty product having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently and there is no fall off of meat product from said formed meat patty; and said formed meat patty holding its shape during cooking", the Examiner notes that the underlined limitations occurs during cooking of the meat as disclosed by Applicant's specification on paragraphs ([0023,0051,0064,0070]).  Since Holly and Applicant discloses the same food product which is meat ((Holly: C7L45-52, C8L12-17,C14L1-8, C16L35-40) and (Applicant specification, [0070])) and that the muscle fiber of said meat are stretched and aligned in one direction with a controlled and non-random length of fiber (((Holly: C15L14-33 or the combination of Holly and McMindes as demonstrated above) and (Applicant specification, [0062-0073])), therefore a product made by the process recited in a product-by-process claim is anticipated by or obvious Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Examiner also notes that Applicant has admitted that the underlined limitation is inherent when the fibers of the meat product are aligned and the fibers are in a controlled length (see Applicant's arguments filed on 3/6/14 on page listed as "page 5").
In the alternative, the Examiner submits that Holly teaches said formed meat patty product is capable of having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently (C12L24-29, C14L20-35, C15L43-45), capable of having no fall off of product from said formed meat patty (C15L8-13,C13L11-17,C14L20-30); and capable of holding its shape during cooking (C14L20-35,C15L43-45).
Regarding claim 10, Holly or the combination of Holly and McMindes discloses said formed meat patty is capable of being cooled uniformly after it is cooked. Here, the claim is directed to features of the patty after cooking in regards to cooling.  
Regarding claim 19, this also directed to a process of cooking the patty and the feature of the aligned fibers of the patty is taught in claim 1 above.
Regarding claims 12-15 and 21: Holly discloses said formed meat patty which comprised of ground beef having aligned fibers (as previously demonstrated in the aforementioned rejection of claims 1) inherently has actin in cell membranes, myosin, and the ability to contract the muscle fiber.
In regards to claims 12 and 13, regarding the manufacture, wherein there is no squeezing, this is directed to how the patty is made and not to the patty structure.
Further in regards to claim 14, this is directed to the process of cooking of the patty and the features are inherently taught in the prior art reference particularly in regards to the aligned fibers.
In regards to claim 15, this is directed to the manufacturing process of the patty and the shape of the patty, the orientation of the fibers are taught as shown above in regards to claim 1. 
In regards to claim 21, the claim are directed to a process of stretching and aligning the fibers, however, the stretched and aligned fibers can be achieved in different manners, the limitation viewed only in terms of structure that the fibers are stretched and aligned within the patty.   The amount of shearing being as little as possible is noted, however, the adjustment of the apertures of Holly can 
With respect to the limitations of “not squeezing said formed meat patty during forming of said meat patty and therefore has little or no release of actin and myosin from said muscle fibers during formation of said formed meat patty using a standard forming machine” (claim 12), “not sgueezing said formed meat patty during forming of said meat patty so less actin is sgueezed from less actin is sgueezed from cell membrane of said formed meat patty during forming of said meat patty” (claim 13), “contraction of the muscle fiber during cooking that does take place is in said direction of flow due to the alignment of muscle fibers controlling both bite and shrinkage” (claim 14), and “during construction of said formed meat patty the formed meat patty is not sgueezed therefore reduced release and mixing of myosin with actin in said muscle fibers, which assists with a controlled orientation of fiber in said formed meat patty, resulting in control over the final cook shape of said formed meat patty” (claim 15), and “wherein said stretching and aligning of said muscle fibers creates as little shearing of muscle fibers as possible” (claim 21); the Examiner submits that since the underlined limitations are related to the process of making the meat patty and not the result of the formed meat product, and therefore the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come toward with any evidence that the prior art was not “essentially free of alkali metal" and therefore a different and unobvious product.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/EMMANUEL S LUK/Examiner, Art Unit 1744